Case: 4:20-cr-00418-JAR-NAB Doc. #: 46 Filed: 09/23/20 Page: 1 of 3 PageID #: 172




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) No. 4:20-CR-418 JAR NAB
                                              )
TERICA TAN EISHA ELLIS,                       )
                                              )
               Defendant.                     )


               SUPPLEMENTAL MOTION FOR PRE-TRIAL DETENTION

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Angie E. Danis and Gwendolyn

E. Carroll, Assistant United States Attorneys for said District, and moves the Court to order

defendant detained pending trial. This Court has scheduled a detention hearing to take place on

September 25, 2020 at 10:30 a.m..

       As for its grounds, the Government states as follows:

       1.      As the Court is aware, the Pretrial Services Office has recommended detention in

               this case (Doc. No. 39-1), on the grounds that the defendant poses a risk of

               nonappearance due to her lack of familial, residential, employment, property or

               financial ties to the Eastern District of Missouri, her criminal history, which

               includes a Failure to Appear, and the nature of the pending charges, the minimum

               penalty for which is a term of life imprisonment were the defendant to be

               convicted.
Case: 4:20-cr-00418-JAR-NAB Doc. #: 46 Filed: 09/23/20 Page: 2 of 3 PageID #: 173




         2.    The Pretrial Service Office has also recommended detention on the grounds that

               the defendant poses a risk of danger to the community, both given the nature of

               the offense with which the defendant is charged, and safety concerns for the

               community.

         3.    On September 2, 2020, District Judge Charmiane G. Claxton of the Western

               District of Tennessee conducted a detention hearing in this matter. The United

               States presented the testimony of St. Louis Metropolitan Police Department

               Detective Donald Thurmond, who offered testimony during his direct exam, and

               was cross-examined by counsel for the defendant.

         4.    At the conclusion of that hearing, the Court ordered the defendant detained,

               finding that “weighing all the factors” identified in the Bail Reform Act that the

               “presumption [of detention] has not been rebutted.” Tr., p. 50. The United States

               has filed a transcript of that proceeding as an exhibit to the present motion.

         WHEREFORE, the Government requests this Court to order defendant detained prior to

trial.

                                              Respectfully submitted,


                                              JEFFREY B. JENSEN
                                              UNITED STATES ATTORNEY


                                              /s/Gwendolyn E. Carroll
                                              ANGIE E. DANIS, #64805MO
                                              GWENDOLYN E. CARROLL, #4657OO3NY
                                              ASSISTANT UNITED STATES ATTORNEYS
                                              Thomas F. Eagleton Courthouse
                                              111 South Tenth Street, 20th Floor
                                              St. Louis, Missouri 63102
                                              (314) 539-2200
Case: 4:20-cr-00418-JAR-NAB Doc. #: 46 Filed: 09/23/20 Page: 3 of 3 PageID #: 174




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2020, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.


                                             /s/Gwendolyn E. Carroll
                                             GWENDOLYN E. CARROLL, #4657OO3NY
